Citation Nr: 1447785	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with marijuana dependence.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for CAD and PTSD, respectively, and assigned an initial 30 percent rating for each disability.

In March 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD and CAD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 30 percent for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with marijuana dependence has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as anxiety, depressed mood, occasional paranoia, sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), aggression and anger, flashbacks, intrusive thoughts, and hypervigilance.

2.  For the entire appeal period, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD with marijuana dependence are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his March 2013 Board hearing, the Veteran indicated that he was seeking a 70 percent rating for his PTSD with marijuana dependence, and that a grant of a 70 percent evaluation would satisfy his appeal.  Because the Veteran limited his appeal to a 70 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board herein finds that the evidence supports such entitlement, discussions of VA's duty to notify or assist and referral for extraschedular consideration are not necessary as he is being awarded a complete grant of the benefit sought on appeal.

The Veteran's PTSD with marijuana dependence is currently rated 30 percent disabling.  He contends that his PTSD symptoms are more severe than the currently assigned rating and that his PTSD most closely approximates the criteria for a 70 percent evaluation.  The Board agrees, finding that for the entire appeal period the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as anxiety, depressed mood, occasional paranoia, sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), aggression and anger, flashbacks, intrusive thoughts, and hypervigilance.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms).  

The Board also finds that the probative lay and medical evidence supports a finding that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the entire appeal period.  The Veteran competently and credibly testified that he has not been steadily employed since 2002 due to the physical limitations imposed by his CAD.  Moreover, while he may be physically capable of sedentary employment, his psychiatric symptoms (especially his impulsive anger, which easily turns abusive and threatening, and his need to self-medicate with marijuana in order to manage anxiety) would prevent him from securing or following a substantially gainful occupation.  Significantly, the March 2011 VA examiner opined that the Veteran has a history of employment dysfunction due to his PTSD, and assigned a GAF score of 50.  The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), upon which the ratings schedule is based, defines GAF scores ranging from 41 to 50 to reflect a serious impairment in occupational functioning (e.g., unable to keep a job).  38 C.F.R. § 4.130.  Thus, the Board finds the Veteran is entitled to a TDIU.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).

Finally, the Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based on the foregoing, a 70 percent disability rating for PTSD is warranted for the entire appeal period, effecting a complete grant of the benefit sought on appeal.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective August 23, 2010, a 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective August 23, 2010, a total disability rating based on individual unemployability is granted.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his CAD.  He testified at his hearing that the VA examination provided to him in March 2011 did not accurately reflect his disability level.  Specifically, it did not reflect his symptoms of pain down his right arm, shortness of breath, sweating, having to take an aspirin and lie down until angina ceased, and limitation of many physical activities due to angina and fear of angina.  Thus the Board finds a remand is necessary in order to afford the Veteran another VA examination to assess the current severity of his service-connected CAD.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his heart symptoms.  Provide an appropriate amount of time to submit this lay evidence.

2.  After associating any relevant outstanding records, schedule the Veteran for an appropriate VA examination to determine the current severity of his CAD.  The examiner should review the claims file and note such review in the report.  All cardiac symptoms should be noted.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


